UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/16 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Aerospace and defense (6.4%) Airbus Group SE (France) 375,283 $22,081,789 Embraer SA ADR (Brazil) 311,000 5,681,970 General Dynamics Corp. 330,200 48,503,078 Honeywell International, Inc. 384,900 44,775,417 L-3 Communications Holdings, Inc. 276,800 41,971,184 Northrop Grumman Corp. 327,200 70,881,336 Raytheon Co. 230,500 32,161,665 Rockwell Collins, Inc. 128,500 10,873,670 United Technologies Corp. 283,000 30,464,950 Air freight and logistics (0.6%) United Parcel Service, Inc. Class B 259,600 28,062,760 Airlines (0.5%) American Airlines Group, Inc. 595,400 21,136,700 Auto components (0.4%) Johnson Controls, Inc. 394,500 18,115,440 Automobiles (0.1%) General Motors Co. 218,400 6,888,336 Banks (11.3%) Bank of America Corp. 7,681,494 111,304,848 Citigroup, Inc. 2,380,680 104,297,591 JPMorgan Chase & Co. 2,756,746 176,349,042 PacWest Bancorp 185,500 7,670,425 Regions Financial Corp. 2,362,900 21,667,793 Wells Fargo & Co. 2,526,779 121,209,589 Beverages (1.9%) Molson Coors Brewing Co. Class B 279,400 28,543,504 PepsiCo, Inc. 595,500 64,861,860 Biotechnology (0.5%) Gilead Sciences, Inc. 325,200 25,843,644 Capital markets (4.6%) AllianceBernstein Holding LP 573,400 13,738,664 Charles Schwab Corp. (The) 1,360,300 38,659,726 E*Trade Financial Corp. (NON) 254,600 6,385,368 Goldman Sachs Group, Inc. (The) 255,993 40,654,248 KKR & Co. LP 2,544,896 36,748,298 Morgan Stanley 1,575,600 45,266,988 State Street Corp. 567,200 37,310,416 Chemicals (3.3%) Air Products & Chemicals, Inc. (S) 161,400 24,116,388 Axalta Coating Systems, Ltd. (NON) 893,697 25,515,049 Dow Chemical Co. (The) 636,200 34,144,854 E.I. du Pont de Nemours & Co. 468,500 32,406,145 Ingevity Corp. (NON) 367,500 14,064,225 Monsanto Co. 195,000 20,820,150 Symrise AG (Germany) 123,142 8,678,894 Commercial services and supplies (0.7%) Tyco International PLC 732,142 33,363,711 Communications equipment (1.9%) Cisco Systems, Inc. 2,967,457 90,596,462 Consumer finance (0.8%) Capital One Financial Corp. 211,700 14,200,836 Synchrony Financial (NON) 852,400 23,764,912 Containers and packaging (0.5%) Ball Corp. (S) 344,400 24,338,748 Distributors (0.3%) LKQ Corp. (NON) 368,600 12,676,154 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 616,249 1,392,723 Diversified telecommunication services (1.7%) AT&T, Inc. 1,571,000 68,008,590 Verizon Communications, Inc. 258,514 14,324,261 Electric utilities (2.4%) American Electric Power Co., Inc. 225,400 15,620,220 Edison International 249,000 19,267,620 Exelon Corp. 1,510,000 56,292,800 PG&E Corp. 389,100 24,879,054 Energy equipment and services (1.8%) Baker Hughes, Inc. 370,700 17,730,581 Halliburton Co. 814,900 35,578,534 Schlumberger, Ltd. (S) 425,439 34,256,348 Food and staples retail (1.8%) CVS Health Corp. 342,200 31,728,784 Kroger Co. (The) 607,400 20,767,006 Wal-Mart Stores, Inc. 130,500 9,522,585 Walgreens Boots Alliance, Inc. 320,100 25,367,925 Food products (2.1%) JM Smucker Co. (The) 138,900 21,412,824 Kraft Heinz Co. (The) 522,000 45,095,580 Mead Johnson Nutrition Co. 209,600 18,696,320 Mondelez International, Inc. Class A 361,200 15,885,576 Health-care equipment and supplies (3.3%) Abbott Laboratories 377,700 16,902,075 Baxter International, Inc. 204,300 9,810,486 Becton Dickinson and Co. 201,900 35,534,400 C.R. Bard, Inc. 142,900 31,971,017 Danaher Corp. 237,400 19,333,856 Medtronic PLC 494,431 43,326,989 Health-care providers and services (1.2%) Cardinal Health, Inc. 196,300 16,410,680 Cigna Corp. 183,300 23,638,368 UnitedHealth Group, Inc. 135,500 19,403,600 Hotels, restaurants, and leisure (1.1%) Hilton Worldwide Holdings, Inc. 1,452,700 33,688,113 Penn National Gaming, Inc. (NON) 1,277,336 19,185,587 Household durables (0.5%) PulteGroup, Inc. 651,900 13,807,242 Whirlpool Corp. (S) 49,000 9,425,640 Household products (0.7%) Colgate-Palmolive Co. 150,644 11,212,433 Procter & Gamble Co. (The) 249,300 21,337,587 Independent power and renewable electricity producers (1.6%) Calpine Corp. (NON) 2,873,917 39,487,620 NRG Energy, Inc. 2,568,800 35,552,192 Industrial conglomerates (1.3%) General Electric Co. (S) 1,457,420 45,384,059 Siemens AG (Germany) 152,084 16,513,312 Insurance (4.8%) American International Group, Inc. 1,545,025 84,111,161 Assured Guaranty, Ltd. 1,160,380 31,086,580 Chubb, Ltd. 230,300 28,847,378 Hartford Financial Services Group, Inc. (The) 1,041,900 41,519,715 MetLife, Inc. 414,487 17,715,174 Prudential PLC (United Kingdom) 1,487,020 26,272,751 Internet and catalog retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 33 Global Fashion Holding SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) (F) (RES) (NON) 60,600 436,346 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 33 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) (F) (RES) (NON) 16 13 Internet software and services (1.2%) Alphabet, Inc. Class C (NON) 72,180 55,491,262 IT Services (1.4%) Computer Sciences Corp. 822,300 39,330,609 Fidelity National Information Services, Inc. 369,700 29,402,241 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 289,900 13,947,089 Media (2.6%) Charter Communications, Inc. Class A (NON) 102,751 24,133,127 Comcast Corp. Class A 585,800 39,395,050 DISH Network Corp. Class A (NON) 318,300 17,003,586 Liberty Global PLC Ser. C (United Kingdom) (NON) 556,900 17,236,055 Time Warner, Inc. 344,100 26,375,265 Metals and mining (0.8%) BHP Billiton, Ltd. (Australia) 1,454,053 21,569,749 Newmont Mining Corp. 405,800 17,855,200 Multiline retail (0.6%) Target Corp. 358,200 26,983,206 Oil, gas, and consumable fuels (10.0%) Anadarko Petroleum Corp. 743,100 40,521,243 Cabot Oil & Gas Corp. 665,100 16,408,017 Chevron Corp. 162,600 16,663,248 Concho Resources, Inc. (NON) (S) 138,600 17,214,120 ConocoPhillips 1,118,200 45,644,924 Diamondback Energy, Inc. (NON) 157,875 13,859,846 Energen Corp. 249,500 11,821,310 EOG Resources, Inc. 286,100 23,374,370 Exxon Mobil Corp. 432,392 38,461,268 Gulfport Energy Corp. (NON) 866,900 25,218,121 Marathon Oil Corp. (S) 1,278,400 17,437,376 Pioneer Natural Resources Co. 233,200 37,911,324 Range Resources Corp. 607,900 24,504,449 Royal Dutch Shell PLC ADR Class A (United Kingdom) 1,772,614 91,803,679 Scorpio Tankers, Inc. 2,954,200 14,061,992 Suncor Energy, Inc. (Canada) 960,352 25,846,719 Total SA ADR (France) (S) 395,299 19,013,882 Paper and forest products (0.3%) Boise Cascade Co. (NON) 531,200 14,432,704 Personal products (0.8%) Coty, Inc. Class A 384,983 10,344,493 Edgewell Personal Care Co. (NON) 329,968 27,918,592 Pharmaceuticals (9.9%) Allergan PLC (NON) 149,700 37,866,615 AstraZeneca PLC ADR (United Kingdom) (S) 1,370,000 46,771,800 Bristol-Myers Squibb Co. 292,800 21,904,368 Eli Lilly & Co. 542,300 44,951,247 Johnson & Johnson 643,100 80,535,413 Merck & Co., Inc. 1,290,391 75,694,336 Perrigo Co. PLC 100,200 9,157,278 Pfizer, Inc. 2,508,534 92,539,819 Sanofi ADR (France) (S) 505,800 21,562,254 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 645,900 34,555,650 Zoetis, Inc. 243,638 12,296,410 Real estate investment trusts (REITs) (1.0%) American Tower Corp. 141,400 16,369,878 Gaming and Leisure Properties, Inc. 872,508 31,261,962 Road and rail (0.7%) Union Pacific Corp. 370,700 34,493,635 Semiconductors and semiconductor equipment (1.7%) Intel Corp. 1,126,500 39,269,790 Lam Research Corp. (S) 170,950 15,346,182 Micron Technology, Inc. (NON) 2,107,700 28,959,798 Software (2.7%) Microsoft Corp. 1,996,100 113,138,948 Oracle Corp. 386,800 15,874,272 Specialty retail (1.2%) Advance Auto Parts, Inc. 88,200 14,981,652 Home Depot, Inc. (The) 213,300 29,486,592 Michaels Cos., Inc. (The) (NON) 423,900 11,174,004 Technology hardware, storage, and peripherals (2.4%) Apple, Inc. 584,400 60,900,324 EMC Corp. 711,300 20,115,564 HP, Inc. 880,900 12,341,409 Samsung Electronics Co., Ltd. (South Korea) 16,885 23,198,692 Thrifts and mortgage finance (0.7%) Radian Group, Inc. 2,699,655 34,825,550 Tobacco (0.8%) Philip Morris International, Inc. 374,100 37,507,266 Wireless telecommunication services (0.6%) Vodafone Group PLC ADR (United Kingdom) (S) 988,222 30,536,059 Total common stocks (cost $4,195,039,674) CONVERTIBLE PREFERRED STOCKS (0.0%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $309,232) (Brazil) (F) (Private) (RES) (NON) 40,826 $312,658 Total convertible preferred stocks (cost $309,232) SHORT-TERM INVESTMENTS (5.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.62% (d) Shares 158,673,200 $158,673,200 Putnam Short Term Investment Fund 0.44% (AFF) Shares 102,816,059 102,816,059 SSgA Prime Money Market Fund Class N 0.34% (P) Shares 10,850,000 10,850,000 U.S. Treasury Bills 0.270%, 8/18/16 $603,000 602,949 U.S. Treasury Bills 0.202%, 8/11/16 4,182,000 4,181,833 U.S. Treasury Bills 0.260%, 8/4/16 160,000 159,999 Total short-term investments (cost $277,283,950) TOTAL INVESTMENTS Total investments (cost $4,472,632,856) (b) FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $163,214,523) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 9/21/16 $101,036,377 $109,992,309 $8,955,932 Euro Sell 9/21/16 21,104,005 21,124,390 20,385 JPMorgan Chase Bank N.A. Euro Sell 9/21/16 32,063,017 32,097,824 34,807 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,803,509,363. (b) The aggregate identified cost on a tax basis is $4,515,974,177, resulting in gross unrealized appreciation and depreciation of $721,642,061 and $262,680,059, respectively, or net unrealized appreciation of $458,962,002. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $749,083, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $217,802,220 $518,238,081 $633,224,242 $451,489 $102,816,059 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $158,673,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $155,423,600. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $321,947,772 $— $436,425 Consumer staples 390,202,335 — — Energy 567,331,351 — — Financials 1,111,238,893 — — Health care 733,957,394 — — Industrials 486,349,236 — — Information technology 543,965,553 — — Materials 237,942,106 — — Telecommunication services 112,868,910 — — Utilities 191,099,506 — — Total common stocks — Convertible preferred stocks — — 312,658 Short-term investments 113,666,059 163,617,981 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $9,011,124 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $9,011,124 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $8,976,317 $34,807 $9,011,124 Total Assets $8,976,317 $34,807 $9,011,124 Liabilities: Forward currency contracts# — — — Total Liabilities $— $— $— Total Financial and Derivative Net Assets $8,976,317 $34,807 $9,011,124 Total collateral received (pledged)##† $8,976,317 $34,807 Net amount $— $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
